Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2013 012073 U1 (BIOTRONIK SE & CO KG [DE]) in view of Jones (US 2002/0035896).
Regarding claim 8, DE 20 2013 012073 U1 discloses:
A method for producing a plug bore module assembly, for the mounting of which a number of contact rings (figures 1-3 (3.1-3.3)) and sealing elements (figures 1-3 (4.1-4.4)) are arranged along a pin-like installation tool (figures 1-2 (7)) in an alternating sequence. All the 
DE 20 2013 012073 U1 does not disclose:
At least one fastening means of the installation tool is fixed on the installation tool in an axially movable and detachably axially fixed manner, and is designed in the manner of a nut having an internal thread that is brought into engagement with an external thread provided along the installation tool, such that the fastening means designed in the manner of a nut is brought into non-positive engagement, on one side, with the at least one contact ring element or sealing ring by means of relative rotation along the external thread of the installation tool, while developing the joining force.
Jones teaches a threaded drift is provided at the end of an inserting shaft which is inserted into a rivet setting tool. The threaded drift of the shaft is screwed into the nut portion of the rivet so as to engage the same and pull the nut in the direction of the wall or sheet. Only the unthreaded sleeve of the cylindrical part of the rivet is compressed into a second flanged collar. The threaded nut of the rivet is unchanged. See paragraph [0007].

Regarding claims 10 and 11, after releasing and removing the assembly tool, at least one means of attachment remains in the solidified casting compound a curable moulding mass shown in figure 2 (13) in DE 20 2013 012073 U1.  
Regarding claims 12-15, before or after the encapsulation and solidification of the casting compound, the skilled artisan would have found it obvious to connect the at least one contact ring element is to at least one electrical conductor structure to provided electrical continuity, which leads out through the casting compound.  
Regarding claims 16-23, in the clamped state, the assembly is moulded using a curable moulding mass figure 2 (13) shown in DE 20 2013 012073 U1 where encapsulating the at least one contact ring element and sealing ring, which are arranged along the rod-shaped assembly tool comprising adapted insert shaft 40 of Jones, and are joined in a force fit, is performed with the a casting mould.  
Regarding claims 24-26, after releasing and removing of the rod-shaped assembly tool comprising adapted insert shaft 40 of Jones, from the at least one contact ring element, together with the sealing ring, an open access to a cylindrical volume enclosed by the at least one contact ring element is formed together with the sealing ring, within the head part.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/23/2022